DETAILED ACTION
In response to remarks filed 01/28/2022
Status of Claims
Claims 1-14 are currently pending;
Claims 1-14 were previously presented;
Claims 1-14 are rejected herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krywyj (US 2012/0098955) in view of MacMillan et al. (US 7,181,985).
With regards to claim 1, Krywyj discloses an apparatus for inspecting and coating interior surface walls of a pipe system (abstract) comprising: a plurality of housings (32, 40, 60); an umbilical tether (30)for towing said housings through said pipe system and connecting said housings to one another (figure 2 and 5a); scanning equipment (inspection head 32 comprises a 
As to claim 2, Krywyj discloses the invention substantially as claimed. However, Krywyj is silent about wherein said housings are spherical. It would have been an obvious matter of design choice to modify the shape of the housings to be spherical, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case one skilled in the art would have used a spherical housing to pass smoothly through the bents of a pipe (see for example US 5181668 spherical guide 61).
As to claim 3, Krywyj discloses wherein said scanning equipment is selected from the group consisting of: cameras, laser scanners and sonar (paragraphs 0060 and 0066; “camera” “a sonde (acoustic output probe)” and “hydrophone”).
As to claim 4-7, Krywyj discloses a computer is connected to said umbilical tether to analyzethe data and display the anylized data (paragraph 004-009; 0024 and 0066). Krywyj 
As to claim 8, Krywyj discloses wherein said housings (32, 40, 60) are in spaced apart relation and connected via said umbilical tether allowing said apparatus to be flexible (figure 2; paragraph 0068).
As to claim 9, Krywyj discloses a method of lining the interior surface walls of a pipe (10) system comprising: towing a pipe coating system using an umbilical tether, including scanning equipment (32, 40; camera and sensor) and a coating device (60) through a pipeline to be repaired (figure 1-5); evaluating a condition of interior surface walls and a structural condition of the wall of said pipe system using said scanning equipment (paragraph 004-009; 006); and applying a coating to said interior surface of said pipe system in response to the evaluations performed by said scanning equipment (paragraph 0018-0023; NOTE: depending on the type, size, shape, location, etc., of the repair, the system will control the desired amount coating 
As to claim 10, Krywyj discloses aid coating system further comprising: a plurality of housings (figure 2), said scanning equipment in a first housing (32, 40), said coating device in a second housing (60), and an umbilical tether (30) for towing said housings through said pipe system and connecting said housings to one another (figure 1-5).
As to claim 12, Krywyj discloses wherein said scanning equipment is selected from the group consisting of: cameras, laser scanners and sonar (paragraphs 0060 and 0066).
As to claim 13-14, Krywyj discloses a computer is connected to said umbilical tether to analyze the data and display the analyzed data (paragraph 004-009; 0024 and 0066). Krywyj discloses the invention substantially as claimed. However, Krywyj does not explicitly claim comprising: a control computer connected to said umbilical tether, said control computer receiving and recording data about the condition of said pipeline from said scanning equipment and capable of controlling a rate of application of said coating device based on the condition of said pipeline. MacMillan et al. teaches an apparatus (10) for inspecting and coating interior surface(74) of a pipe system (14) comprising a coating device (78), a scanning equipment (88) such as a camera for evaluating a condition of the inner surface of the pipe and a control computer (22, 30) connected to the umbilical tether (24), said control computer controls a rate of application of said coating device base on the condition of the pipe, (col. 6, lines 4-17; figure 1). .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krywyj (US 2012/0098955) in view of MacMillan et al. (US 7,181,985) and Schempf et al. (US 6,820,653).
As to claim 11, Krywyj discloses the invention substantially as claimed. However, Krywyj is silent about further comprising: towing a pipe liner sleeve into said pipeline behind said pipe coating system. Schempf teaches a similar apparatus for inspecting and repairing the interior walls of a pipe, including a plurality of housings (figure 1) and including towing a pipe liner sleeve into said pipeline behind said pipe coating system (figure 1 and 2c; col. 6, lines 40-57; col. 7, lines 25-45). It would have been obvious to one of ordinary skill in the art to modify the apparatus of Krywyj to include a pipe liner sleeve as taught by Schempf, since it would provide a sleeve patch repair that is conventional and well known in the art used depending on the type of repair job.
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “While Krywyj may disclose a singular surgical repair there is no provision for a spin caster does not show or demonstrate any teaching or suggestion that the coating device can be towed simultaneously with the inspection system to provide a controlled application of material based on the results obtained from the inspection system in a real time environment. In contrast the present invention provides a coordinated scanner and coating element that move through the pipe in conjunction” – Examiner respectfully disagrees. Krywyj discloses a coating device that can be towed simultaneously with the inspection system to provide a controlled application of material based on the result obtained form the inspection system in real time (see paragraph 0059-0062). Examiner agrees that Krywyj does not discloses a spin caster, however, the spin caster limitation is disclosed by MacMillan (see claim 1 rejection). 
In response to applicant's argument that “while in MacMillan a coating device is provided, there is no disclosure regarding feeding of said coating material to said spin caster in response to a coordinated scanner and coating element that move through the pipe in conjunction”, however, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Krywyj discloses injecting said coating material to the coating device in response to a coordinated scanner and coating element that move through the pipe in conjunction. MacMillan teaches the use of a coating device such as a spinning spray head. Therefore, it would have been a mere substitution of known injection devices.
In response to applicant's argument that “In Schempf it is provided that a liner can be towed into the pipeline, there is no disclosure regarding feeding of said coating material to said spincaster using a tether.”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARIB A OQUENDO/Primary Examiner, Art Unit 3678